Citation Nr: 1311496	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  09-43 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a cervical spine disability.

2.  Entitlement to service connection for left shoulder disability.

REPRESENTATION

Appellant represented by: Valerie Norwood, Marc Whitehead & Assoc., ESQ


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1998 to May 1999.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO).  In February 2013, a videoconference hearing was held before the undersigned in February 2013; a transcript is associated with the record.

The Board notes that the Veteran had pending appeals in the matters of service connection for popliteal nerve damage of each lower extremity.  An interim (May 2012) rating decision granted service connection for such disabilities.  Hence, those matters are not before the Board.  Furthermore, the Veteran had been pursuing an increased rating for a cervical spine disability.  The May 2012 rating decision increased the rating for such disability from 10 to 20 percent.  As is explained in greater detail below, at the videoconference hearing, the Veteran expressed satisfaction with the 20 percent rating.  Consequently, that matter also is not before the Board.

Finally, the Veteran is separately pursuing an appeal (with attorney representation) in the matter of service connection for depression.  [His attorney was not available to represent him at the hearing, and he requested that the matter be deferred until his attorney is available to present argument on his behalf.]


FINDINGS OF FACT

1.  On the record at the February 2013 hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he is satisfied with the 20 percent rating now assigned for his cervical spine disability; there are no questions of fact or law remaining before the Board in this matter.

2.  It is not shown that the Veteran has, or during the pendency of the claim has had, a chronic disability of the left shoulder.
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the appellant are met; the Board has no further jurisdiction in the appeal seeking an increased rating for cervical spine disability.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2012).  

2.  Service connection for a left shoulder disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Given the Veteran's expression of intent to withdraw his appeal in the matter of an increased rating for cervical spine disability, further discussion of the impact of the VCAA on such claim is not necessary.
As for the Veteran's service connection claim, he was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  January and August 2009 letters explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  They also informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record; he has not alleged that notice in this case was less than adequate.

The Veteran's pertinent service treatment records (STRs) and postservice treatment records have been secured.  The RO arranged for a VA examination in August 2009.  The examination report is adequate for rating purposes, as it reflects that the examiner had familiarity with all factual data, includes all necessary findings, and includes an explanation of rationale for the opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

Cervical spine disability rating

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

At the February 2013 videoconference hearing, the appellant indicated that he was satisfied with the 20 percent rating for his cervical spine disability.  Hence, there is no allegation of error in fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in the matter, and the appeal in the matter must be dismissed.

Left shoulder disability 

Initially, the Board notes that it has reviewed all the evidence in the Veteran's claims file and in Virtual VA (VA's electronic data storage system).  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R.      § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
In order to establish service connection for a claimed disability, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).
 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service treatment records (STRs) are silent for any complaints, treatment, or diagnoses related to the Veteran's left shoulder.  Postservice treatment records from 1999 to 2010 show complaints of neck pain radiating to the left shoulder.  They do not identify any chronic left shoulder pathology or include a diagnosis of a left shoulder disability.

On VA joints examination in August 2009, the examiner reviewed the Veteran's claims file and observed that he found the Veteran to be exaggerating his symptoms.  The Veteran reported neck pain which radiates to his left shoulder.  He did not describe any symptoms limited to/arising from the left upper extremity.  Examination of the shoulder revealed no instability.  There was tenderness only at the superior medial scapula in the posterior left shoulder.  There was no heat, deformity or crepitation.  The Veteran had no impingement signs.  Forward flexion was to 160 degrees; abduction was to 160 degrees with gagging and groaning on repetition; right and left internal rotation was to 50 degrees; and right and left external rotation was to 35 degrees.  Measurement of the upper extremities circumferentially showed them to be equal.  Sensation in the upper extremities was completely intact.  Motor strength and deep tendon reflexes were normal.  Shoulder x-rays were normal without disease, deformity, or sign of injury.  The diagnosis was chronic cervical sprain with left shoulder radiation, pain in the trapezial area into the posterior shoulder.  The examiner stated that the Veteran does not have a shoulder or an upper extremity condition.

At the February 2013 videoconferencing hearing, the Veteran testified that no doctor has ever provided him a diagnosis of a left shoulder disability.  He acknowledged that his shoulder pain is probably just a neurological symptom of his cervical spine disability.


The factual evidence of record does not show (or suggest) that the Veteran has or has had a chronic left shoulder disability.  While there are notations of pain in, or radiating to, the Veteran's left shoulder, such complaints have been attributed to his service-connected cervical spine disability (and are therefore already service connected, and would be accounted for by the rating for such disability).  It is also noteworthy that pain alone (without underlying pathology) does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).
 
As a chronic left shoulder disability is not shown, a threshold legal requirement for establishing service connection for such disability is not met.  Therefore, the benefit of the doubt rule does not apply; the appeal in this matter must be denied.  See 38 U.S.C.A. § 1110; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


ORDER

The appeal seeking an increased rating for cervical spine disability is dismissed.

Service connection for a left shoulder disability is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


